Cole, J.
If the plaintiff’s intestate had the agreement for a lease the second year, as alleged in the petition, it was both his duty and privilege to avail himself of it in his defense to the summary action by Ohapman for the recovery of the possession of the farm. The defendant, who was Sobey’s alleged lessor, had notice of the pendency of that action, and was present at the trial of it. Having such notice, the judgment in the action would, under a well-settled rule, be conclusive as against him, in any suit by either his grantee or lessee, in respect of any covenants or agreements of his connected with the lands. And since they or either of them might use the judgment to conclude him, the principle of mutuality would authorize him to use it against either of them. He was a privy in estate to Sobey, his lessee, and if his lessee had been disturbed in his quiet enjoyment by a successful action at the instance of the owner of a paramount title, of which action Beiler had notice, the judgment of eviction would have been conclusive upon Beiler in favor of Sobey. But the judgment in favor of Chapman against Sobey, not only proves the eviction, but it also proves that Sobey had no lease, such as is claimed in this action, for if he had, he could have successfully defended Chapman’s action for possession. The judgment is therefore conclusive against the plaintiff’s right of action.
Affirmed.